                 L-ase7:19-cv-09914-KMK
                Case   f:19-cv-09914-KMK Document
                                          Document104
                                                   103 Filed
                                                        Filed04/19/21
                                                              04/16/21 Page
                                                                        Page11ofof11

       ~<:I-ILA_NgR~W GROUP UP                                                            MEMO ENDORSED
                                                                             April 16, 2021
  VIAECF

 Hon. Kenneth M. Karas
 U.S. District Court, S.D.N.Y.
 300 Quarropas St.
 White Plains, NY 10601-4150

             Re:
                               Sessa v. Linear Motors, LLC dlbla Curry Hyundai Subaru, et al.
             Index:            7:19-cv-09914 (KMK)(AEK)

 Your Honor:

        My firm is counsel to Plaintiff and the putative class in the above-referenced action. For
the reasons outlined in my letter to the Court date April 5, 2021 (ECF Doc. 101), I respectfully
request that the case management conference currently scheduled for April 22, 2021 be
adjourned to May 18, 20, 25 or 27, 2021. Defendant consents to this request, including the
proposed dates.


                                                                          Respectfully,
                                                                         ls/Daniel A. Schlanger
                                                                         Daniel A. Schlanger

cc: all counsel of record



   JJ?oJn I _{)a . )t_f)_
        f~~u_
        /d: /5 pM
                                                                       SOORDE




New York:                                               New Jersey:                                    T. 212.500.6114
80 Broad St reet, Suite 1301                            333 Fairview Avenue                            F. 646.612. 7996
New York, NY 10004                                      Westwood, NJ 07675                             E. erothfarb@consumerprotection.net

                                 Please use our New Jersey address for all hard copy correspondence.
